Order granting a stay of execution of a judgment *883directing the sale of premises for unpaid taxes upon specific conditions, in so far as appealed from, affirmed, with ten dollars costs and disbursements. Appellant furnished an undertaking and paid the advertising costs in accordance with the provisions of the order, instead of taking an immediate appeal, and he may not now, after having had the benefit of the stay so obtained, attack the validity of the order and nullify the terms under which the stay was granted. (City of Utica v. Hanna, 249 N. Y. 26; Goodwin v. Bunzl, 102 id. 224; Mossein v. Empire State Surety Co., 97 App. Div. 230, 233.) Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.